Name: COMMISSION REGULATION (EEC) No 1720/93 of 30 June 1993 laying down the reference prices for hybrid maize and hybrid sorghum for sowing for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: plant product;  means of agricultural production;  prices
 Date Published: nan

 1 . 7. 93 Official Journal of the European Communities No L 159/107 COMMISSION REGULATION (EEC) No 1720/93 of 30 June 1993 laying down the reference prices for hybrid maize and hybrid sorghum for sowing for the 1993/94 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 3695/92 (2), and in particular Article 6 (5) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purpoes of the common agricultural policy (J), and in particular Article 9 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus as a result of monetary realign ­ ment (4), as last amended by Regulation (EEC) No 1 330/93 (*), and in particular Article 2 thereof, Whereas Article 6 ( 1 ) of Regulation (EEC) No 2358/71 provides that a reference price for each type of hybrid maize and hybrid sorghum for sowing is to be fixed annu ­ ally ; whereas those reference prices must be fixed on the basis of the free-at-frontier prices recorded during the last three marketing years except for abnormally low prices ; whereas, pursuant to Article 2 of Regulation (EEC) Council Regulation (EEC) No 1578/72 of 20 July 1972 laying down general rules for fixing reference prices and for determining free-at-frontier offer prices for hybrid maize and hybrid sorghum for sowing (6), as last amended by Regulation (EEC) No 1984/86 0, only prices for imports from third countries which are representative in terms of quantity and quality of the product should be taken into consideration ; Whereas imports of the types of hybrid maize for sowing falling within CN code 1005 10 19 may not be considered as representative on account of the very small quantity involved ; whereas no reference prices may therefore be fixed for those types of maize ; Whereas Regulation (EEC) No 3824/92 establishes the list of prices and amounts affected by coefficient of 1,013088 fixed by Commission Regulation (EEC) No 537/93 (8), as last amended by Regulation (EEC) No 1331 /93 (9), from the commencement of the 1993/94 marketing year as part of the arrangements for automatically dismantling negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the reduction in the resulting prices and amounts should be specified for each sector concerned and the value of the reduced prices should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 For the 1993/94 marketing year, the reference prices for hybrid maize and hybrid sorghum for sowing falling within CN codes 1005 10 11 , 1005 10 13 , 1005 10 15 and 1007 00 10 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission 1 OJ No L 246, 5 . 11 . 1971 , p. 1 . 0 OJ No L 374, 22 . 12. 1992, p . 40 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 387, 31 . 12. 1992, p . 29 . 0 OJ No L 132, 29 . 5 . 1993, p . 113 . (6) OJ No L 168 , 26 . 7. 1972, p . 1 . 0 OJ No L 171 , 28 . 6 . 1986, p. 3 . f) OJ No L 57, 10. 3 . 1993, p . 18 . 0 OJ No L 132, 29 . 5 . 1993, p . 114 . No L 159/108 Official Journal of the European Communities 1 . 7. 93 ANNEX (ECU/100 kg) CN code Description Reference r prices 1005 Maize : 1005 10 - Seed : Hybrid (') : 1005 10 11    Double hybrids and top cross hybrids 89 1005 10 13    Three-cross hybrids 99 1005 10 15    Simple hybrids 188 1007 00 Grain sorghum : 1007 00 10  Hybrids for sowing 94 (') Entry under this CN code is subject to conditions to be determined by the competent authorities.